Grice, Justice.
In case No. 23195 the defendant in' the trial court seeks to obtain a reversal by bill of exceptions of the same rulings complained of in her appeal in case No. 23194, decided adversely to her. Abdill v. Barden, ante. In view of that decision, the issues in the instant case No. 23195 are now moot. Hence, this bill of exceptions is dismissed.
Since the judgments in favor of the plaintiffs are sustained in Abdill v. Barden, ante, their cross bill, case No. 23196 in this court, is also dismissed.

Main bill and cross bill dismissed.


All the Justices concur, except Mobley, J., not participating for providential cause.